department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl fsa-n-146403-01 uilc internal_revenue_service national_office field_service_advice memorandum for international examiner from subject m grace fleeman assistant to the branch chief cc intl application of sec_933 to distributions from a puerto rican pension_plan this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer spouse the plan state a amount amount amount date month year year fsa-n-146403-01 issue whether sec_933 prohibits the united_states from taxing a lump-sum_distribution from a puerto rican pension_plan to a citizen and resident_of_the_united_states who was a bona_fide_resident_of_puerto_rico for a period of at least two years before his change_of residence from puerto rico conclusion based on the information provided it appears the united_states may not tax the portion of the lump-sum_distribution that is attributable to the taxpayer’s period of puerto rican residence facts taxpayer and spouse collectively the taxpayers are citizens of the united_states for more than two years prior to date they were residents of puerto rico taxpayers were self-employed in year the taxpayers established the plan the only participants in the plan were the taxpayers the preamble of the trust agreement for the trust forming part of the plan the trust provides that the taxpayers are the settlors of the trust and names the taxpayer as the trustee article ix of the trust agreement provides that the validity and effect of the trust agreement and the rights and obligations of all parties thereto and or all other persons affected thereby shall be construed in accordance with the laws of the commonwealth of puerto rico except where superceded by the laws of the united_states the trust was exempt from taxation in puerto rico under section a of the puerto rico internal_revenue_code for purposes of sec_501 the trust was treated as an organization described in sec_401 and was exempt from u s income_tax on its investments even though it was not created or organized in the united_states erisa sec_1022 sec_1_501_a_-1 no election was made under sec_1022 of erisa to have the provisions of title ii of erisa apply 1except where otherwise indicated all references to section are to sections of the united_states internal_revenue_code as amended code or i r c 2we assume for purposes of this memorandum that taxpayer and spouse were bona_fide residents of puerto rico for purposes of sec_933 see sec_1_933-1 fsa-n-146403-01 the taxpayers made contributions to the plan in year and in each subsequent year until year we understand that all of the services to which the contributions were related were performed in puerto rico on date a date within year the taxpayers became residents of state a in month year the taxpayers received a lump-sum_distribution of amount from plan amount was attributable to contributions made to the plan and the remainder amount represented earnings and accretions the taxpayers took the position for purposes of their year federal_income_tax return for the period they were residents of state a that their lump-sum_distribution was excludible from their gross_income pursuant to sec_933 quoted below law and analysis sec_61 defines gross_income as all income from whatever source derived because sec_61 does not distinguish between domestic and foreign_source_income u s citizens and residents are generally taxable on their worldwide income subject_to any applicable_exclusion expressly granted by the code income derived from united_states_possessions may under certain circumstances be excluded from gross_income sec_933 provides the following rules for income from sources within puerto rico the following items shall not be included in gross_income and shall be exempt from taxation under this subtitle resident of puerto rico for entire taxable_year -in the case of an individual who is a bona_fide_resident_of_puerto_rico during the entire taxable_year income derived from sources within puerto rico except amounts received for services performed as an employee of the united_states or any agency thereof but such individual shall not be allowed as a deduction from his gross_income any deductions other than the deduction under sec_151 relating to personal exemptions or any credit properly allocable to or chargeable against amounts excluded from gross_income under this paragraph 3this is a critical fact that should be confirmed if some of the services were performed outside puerto rico you should contact us for further advice fsa-n-146403-01 taxable_year of change_of residence from puerto rico -in the case of an individual citizen_of_the_united_states who has been a bona_fide_resident_of_puerto_rico for a period of at least years before the date on which he changes his residence from puerto rico income derived from sources therein except amounts received for services performed as an employee of the united_states or any agency thereof which is attributable to that part of such period of puerto rican residence before such date but such individual shall not be allowed as a deduction from his gross_income any deductions other than the deduction for personal exemptions under sec_151 or any credit properly allocable to or chargeable against amounts excluded from gross_income under this paragraph the taxpayers as citizens of the united_states who changed their residence from puerto rico after having been bona_fide residents of puerto rico for a period of at least two years immediately preceding the date of such change in residence are eligible for the sec_933 exclusion for income derived from sources within puerto rico for the period of puerto rican residence prior to that date in order to determine the portion of the lump-sum_distribution that is excludible from the taxpayers’ gross_income it is therefore necessary to determine the portion that constitutes puerto rican source income attributable to the period the taxpayers were residents of puerto rico sec_1_863-6 provides that the principles applied for determining income from sources within and without the united_states shall generally be applied for purposes of determining income from sources within and without a possession_of_the_united_states sec_861 through contain rules for sourcing income for services performed within and without the united_states but those sections contain no specific provision regarding the source_of_income from pensions sec_861 provides that compensation_for labor or personal services performed within the united_states shall be treated as income_from_sources_within_the_united_states and sec_862 provides that compensation_for labor or personal services performed without the united_states shall be treated as income_from_sources_without_the_united_states income from services performed partly within and partly without the united_states is treated as derived partly from sources within and partly from sources without the united_states sec_863 revrul_79_388 1979_2_cb_270 describes the rules for determining the source of distributions from a private employer’s qualified_pension plan that is located in the united_states and pays benefits to a retired nonresident_alien_individual who earned the right to the payments by performing services both within and without the united_states the ruling provides that such pension distributions must be allocated fsa-n-146403-01 between u s and foreign_source_income as follows i the portion of each distribution attributable to employer contributions with respect to services performed within the united_states is income from u s sources ii the portion of each distribution attributable to employer contributions with respect to services performed without the united_states is income from foreign sources and iii the portion of each distribution attributable to earnings on or accretions to employer contributions is income from u s sources see also g_c_m date in revrul_79_389 1979_2_cb_281 the service held for purposes of the sec_904 limitation that the same allocation method applies to a united_states citizen receiving pension distributions in respect of services performed partly within and partly without the united_states sec_1_401_a_-50 provides a special source rule for distributions to participants and beneficiaries residing outside the united_states from a puerto rican trust that has made an election under sec_1022 of erisa to be treated as a_trust created or organized in the united_states for purposes of sec_401 the source of the portion of the distribution representing employer contributions is where the services giving rise to the contributions were performed sec_1 a - d the remaining portion which represents earnings and accretions is treated as income_from_sources_without_the_united_states id a memorandum prepared at the time this regulation was being proposed stated that the determination of the source of distributions from an electing puerto rican plan corresponds to the determination of the source of distributions from a u s plan as described in g_c_m revrul_79_388 and revrul_79_389 memorandum from jerome d sebastian acting chief_counsel by jonathan p marget acting director employee_plans and exempt_organizations division to honorable roscoe l egger jr commissioner of internal revenue date available in lexis tm lexi sec_50 the memorandum explained that the source of the earnings and accretions should be that of the situs of the trust and the situs of a_trust under an electing plan is puerto rico id prior to the enactment of the small_business job protection act of the determination of whether a_trust was foreign or domestic depended on whether the trust was more comparable to a resident or nonresident_alien_individual it was necessary to consider and weigh various factors such as the location of the assets the country under whose laws the trust was created the residence of the fiduciary the nationality of the settlor the nationality of the beneficiaries and the location of the administration of the trust see revrul_60_181 1960_1_cb_257 citing b w 46_bta_531 aff’d 132_f2d_914 4th cir under the prior rules the trust in this case was classified as a foreign_trust for tax years beginning after date or at the election of the trustee of a_trust for tax years ending after date sec_7701 provides that the term united_states_person means a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation d any estate fsa-n-146403-01 other than a foreign_estate within the meaning of sec_7701 and e any trust if i a court within the united_states is able to exercise primary supervision over the administration of the trust and ii one or more united_states persons have the authority to control all substantial decisions of the trust sec_7701 provides that the term foreign_trust means any trust other than a_trust described in sec_7701 sec_7701 provides that the term united_states when used in a geographical sense includes only the states and the district of columbia under the terms of the trust agreement the trustee is granted various powers over the trust and has the ultimate responsibility for its administration prior to the taxpayers’ change_of residence to state a taxpayer as the trustee and as a puerto_rican_resident administered the trust in puerto rico accordingly primary supervision over the administration of the trust was with a court located in puerto rico and no court within the united_states within the meaning of sec_7701 would have exercised primary supervision over the administration of the trust see 357_us_235 accordingly prior to taxpayers’ change_of residence the trust failed the court test and was classified as a foreign_trust for tax years beginning after december based on the rules described above the portion of the taxpayers’ lump-sum_distribution that is attributable to contributions to the plan constitutes income from sources within puerto rico because all the services to which the contributions relate were performed in puerto rico the portion of the lump-sum_distribution that is attributable to earnings and accretions prior to taxpayers’ change_of residence also constitutes income from sources within puerto rico accordingly the only portion of the lump-sum_distribution that may be taxed by the united_states is earnings and accretions attributable to the period after the taxpayers’ change_of residence from puerto rico case development hazards and other considerations we understand the taxpayers have taken the position that their lump-sum_distribution is exempt from tax in puerto rico pursuant to u s c sec_114 which provides that n o state may impose an income_tax on any retirement income of an individual who is not a resident or domiciliary of such state as determined under the laws of such state u s c sec_114 for this purpose the term state is defined to include the possessions of the united_states u s c sec_114 however the term retirement income is limited to income from one of nine specified types of plans including inter alia a qualified_trust under sec_401 that is exempt under sec_501 from taxation u s c sec_114 because plan is treated as an organization described in sec_401 only for purposes of sec_501 we question whether distributions from the plan would qualify as retirement income for purposes of u s c sec_114 it is possible the taxpayers’ fsa-n-146403-01 lump-sum_distribution may be taxable in puerto rico we suggest you consider contacting the puerto rican tax authorities pursuant to the tax coordination agreement between the united_states of america and the commonwealth of puerto rico to do so you must complete form_8796 request for return_information and send it to your disclosure_officer the disclosure_officer will forward the completed form_8796 to steve flesner u s possession program manager and steve flesner will send it to the puerto rican tax authorities if you have any questions with respect to this procedure you may contact mr flesner directly at this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions m grace fleeman assistant to the branch chief cc intl
